Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.592 Filed 06/29/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA

                                            CRIMINAL NO. 19-20726

vs.                                         HON. PAUL D. BORMAN

D-2, VANCE PEARSON,

     Defendant.
_____________________________/

             GOVERNMENT’S SENTENCING MEMORANDUM

      Vance Pearson, acting in concert with Gary Jones and other top UAW

officials, engaged in an embezzlement conspiracy that has shaken and severely

harmed the UAW. Given this serious offense, his sentencing guideline range is

appropriately calculated at 24-30 months. When confronted with the crime,

however, Pearson agreed to cooperate against Jones and others. So taking account

of both the serious crime and Pearson’s substantial cooperation, the government

recommends that the Court impose a sentence of 14 months in prison, restitution of

$250,000 to the UAW, and forfeiture of $119,000.

                                BACKGROUND

      Vance Pearson and other top-level UAW officials participated in an

embezzlement scheme that drained hundreds of thousands of dollars from the

UAW. These officials hid illegitimate personal expenses in reimbursement
                                        1
Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.593 Filed 06/29/21 Page 2 of 7




requests connected to union conferences. This Court has already heard about the

jaw-dropping expenditures—like custom sets of golf clubs and months-long villa

stays, all paid with UAW dues money. Indeed, the juxtaposition between the top-

brass and the line workers who unknowingly funded their exorbitant lifestyle has

created reverberations that will long shake the UAW.

      Vance Pearson had a role in this scheme. Gary Jones, then the Director of

UAW’s Region 5, selected Pearson as his Assistant Director. And many of the

illicit expenses occurred at Region 5’s conferences. And eventually, after the

conference was concluded, Jones or Pearson would submit a reimbursement or

“voucher” request to UAW’s accounting department. By using a “Master Bill”

from the hotel—i.e., a single hotel bill that wrapped in payments to outside

vendors for things like cigars and golf—and not submitting the detailed invoices of

each expenditure, Jones and Pearson effectively hid the improper expenses with

the allowable ones. And while Pearson was not the mastermind of this scheme, he

did have an important role in it.

      For example, after one such voucher request was submitted, a person

working in UAW’s accounting department emailed Pearson requesting more

details about $17,000 in the voucher that Pearson signed. Pearson responded that it

was for meals. In fact, however, as Pearson knew, the money was for greens fees

and merchandise paid to Showtime Golf.

                                         2
Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.594 Filed 06/29/21 Page 3 of 7




      Eventually, in September of 2019, federal agents obtained a criminal

complaint for Pearson’s arrest related to the embezzlement scheme. A few months

later, he agreed to plead guilty and cooperate.

      The parties’ plea agreement contains a “cap” of 30 months, the top of the

sentencing guideline range. (ECF No. 17, PageID.122-23). Pearson agreed to

forfeit $81,000 from his “flower fund” account and $38,000 from his “Member’s

in Solidarity” account. (ECF No. 17, PageID.124). He also agreed to forfeit his

custom set of Titlest golf clubs. (Id.). The parties agreed that the Court order

restitution. And the government believes that a restitution order of $250,000 that is

joint and several with Gary Jones and Dennis Williams is appropriate.

      As outlined in this memorandum and for the further reasons set forth in its

motion for a substantial assistance departure, the government recommends that the

Court impose a 14-month custodial sentence.

                            SENTENCING FACTORS

A.    The Sentencing Guideline Range.

      The guidelines are the “starting point” and “initial benchmark” for

determining an appropriate sentence. United States v. Demma, 948 F.3d 722, 727

(6th Cir. 2020) (quoting United States v. Bistline, 665 F.3d 758, 761 (6th Cir.

2012) and Gall v. United States, 552 U.S. 38, 49 (2007)). Put differently, the




                                           3
Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.595 Filed 06/29/21 Page 4 of 7




guidelines are the “lodestar” in the sentencing process. Molina-Marinez v. United

States, 136 S.Ct. 1338, 1346 (2016).

      The parties’ and the probation department calculated the Total Offense

Level as 17. (PSR, ¶ 39). This includes a loss amount of $250,000-$500,000 and a

reduction for minor participation. (Id., ¶¶ 29, 33). Given this is Pearson’s first

arrest or conviction, he is Criminal History Category I. (Id., ¶¶ 40-45). So his

sentencing guideline range is 24-30 months. (Id., ¶ 79).

      Unlike the loss amount calculated for Dennis Williams (based on the things

that Williams himself enjoyed from the scheme) the amount here was tied to

UAW’s loss from Pearson’s actions. (Indeed, Pearson enjoyed substantially less

than Williams and many of the other top UAW officials.) Jones and Pearson were

treated differently than Williams because they approved and submitted the voucher

requests. But as noted above, Pearson was not the ringleader. In fact, his guideline

range was reduced based on his minor participation. This is all to say that the

sentencing guidelines here acted as they are supposed to—taking account of

Pearson’s conduct and role in the scheme.

B.    The conduct was serious.

      Pearson’s actions and inactions substantially harmed UAW members,

retirees, and the union itself. Pearson ascended the ranks of the UAW to one

of the union’s highest positions, eventually becoming the Director of

                                           4
Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.596 Filed 06/29/21 Page 5 of 7




Region 5 and sitting on the UAW’s international executive board. But to get

there, Pearson lost himself in the culture of corruption. He made decisions

and took actions that have cast a stain on the UAW and even the labor

movement in general. His criminal activity has undermined the trust that the

UAW had built up with its members, with union workers, and even with the

general public.

C.    The sentence must promote respect for the law and deter others.

      “Sentences influence behavior.” United States v. Camiscione,

591 F.3d 823, 834 (6th Cir. 2010) (quoting United States v. Goldberg,

491 F.3d 668, 672 (7th Cir. 2007)). And while Pearson is unlikely to commit

another serious crime like this one, the sentence here must still be sufficient

to promote respect for the law and deter others.

      Millions of Americans are members of labor unions. They look to and

depend on their leadership to act zealously, in the best interests of the

membership. Future leaders must understand that substantial abuses of this

trust—especially ones by the senior most leaders—will be punished. This

conduct cannot stand. And the sentence should reflect this.




                                           5
Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.597 Filed 06/29/21 Page 6 of 7




                                 CONCLUSION

      Based on all the § 3553(a) factors, as discussed above, and for the additional

reasons set forth in the government’s accompanying motion for a downward

departure, the Court should impose a 14-month sentence.

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/Steven P. Cares                            s/David A. Gardey (w/ consent)
STEVEN P. CARES                              DAVID A. GARDEY
Assistant U.S. Attorney                      Assistant U.S. Attorney
211 W. Fort Street, Suite 2001               211 W. Fort Street, Suite 2001
Detroit, MI 48226                            Detroit, MI 48226
steven.cares@usdoj.gov                       david.gardey@usdoj.gov
(313) 226-9139                               (313) 226-9591




                                         6
Case 2:19-cr-20726-PDB-RSW ECF No. 78, PageID.598 Filed 06/29/21 Page 7 of 7




                         CERTIFICATION OF SERVICE
      I hereby certify that on June 29, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.

                                                s/Steven P. Cares (P68503)
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                Phone: (313) 226-9139
                                                E-mail: steven.cares@usdoj.gov




                                            7
